On Petition for Rehearing.
Ibach, J.
7. Appellee in his brief on petition for rehearing suggests that the original opinion makes no reference to the eases of Nichols v. Baltimore, etc., R. Co. (1904), 33 Ind. App. 229, Pittsburgh, etc., R. Co. v. Reed (1905), 36 Ind. App. 67, and Cleveland, etc., R. Co. v. Schneider (1907), 40 Ind. App. 38, upon the authority of which the instruction was given and upon which the case was reversed. These eases are in conflict with the Supreme Court decisions cited in the opinion. In the case of Grand Trunk, etc., R. Co. v. Reynolds (1911), 175 Ind. 161, the Supreme Court has expressly disapproved the cases of Nichols v. Baltimore, etc., R. Co., supra, and Pittsburgh, etc., R. Co. v. Reed, supra, and held them erroneous on the proposition involved in instruction seven in the present case, setting forth fully the reasons for their holding. In Cleveland, etc., R. Co. v. Schneider, supra, the objection made to the instruction in the present case seems not to have been involved, but the opinion in that case, and the opinion in the case of Wamsley v. Cleveland, etc., R. Co. (1908), 41 Ind. App. 147, so far as they are, or may be construed to be, in conflict with the opinion in the present case, are overruled.
*2719. *270We adhere to our opinion that the giving of the erroneous *271instruction seven was not made harmless to appellant by the answers to interrogatories, for the reasons stated in the original opinion. The jury found the answers to interrogatories after the instruction complained of was given, and may have been led to answer them as it did, because influenced by the presumption that appellee was not guilty of contributory negligence, which would include the presumption that he looked and listened at proper times and places, although from the evidence, unaided by presumption, different answers might have been returned.
Appellee has furnished us with a brief on petition for rehearing showing much care, and we have for the second time gone into the case very thoroughly, but find no cause to modify our former judgment.